Citation Nr: 0204696	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-07 604 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously before the 
Board and was remanded to the RO in April 2001 for additional 
development. 

At a June 2001 Board hearing conducted at the RO, the veteran 
raised a new claim of entitlement to service connection for 
tinnitus.  That benefit was subsequently granted by the RO in 
a January 2002 rating decision.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level III hearing bilaterally without an 
exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as private treatment records.  
Pursuant to the Board's April 2001 remand, the veteran was 
afforded another VA audiological examination in August 2001.  
After reviewing the report of that examination, the Board 
finds it to be fully adequate for rating purposes.  The 
record shows that additional evidence was submitted by the 
veteran at a February 2001 Board hearing.  Additionally, he 
was given additional time and opportunity to obtain and 
submit any additional evidence.  In a July 2001 Statement in 
Support of Claim (VA Form 21-4138), the veteran reported that 
he did not have any additional medical evidence to submit, 
and he asked that a decision be made on his claim.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for bilateral hearing 
loss.  The discussions in the rating decision, statement of 
the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Hearing Loss Claim

The veteran maintains that his service-connected bilateral 
hearing loss is of such severity as to warrant a compensable 
evaluation.  VA assigns disability evaluations in accordance 
with the Schedule for Rating Disabilities which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When the issue involves a claim 
for an increased rating for hearing loss, the applicable 
rating will be determined by applying the numerical values 
listed in the audiometric examination report to the 
applicable rating tables.  38 C.F.R. § 4.85.  It should be 
emphasized that "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  As 
noted above, disability evaluations for hearing impairment 
are derived by mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran initiated his appeal.  
These changes became effective June 10, 1999.  As previously 
noted, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. at 313. 

The Board notes that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA.  
See 64 FR 25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.

After reviewing the evidence in light of the applicable laws 
and regulations governing VA disability evaluations, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to a compensable rating at 
this time.  

The most recent VA audiological examination in August 2001 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
60
75
85
LEFT
N/A
50
65
75
85

The average in the right ear was 65 decibels and the average 
in the left ear was 69 decibels.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 86 in the left ear.

Applying the above findings to either the old or the current 
rating criteria shows that the veteran has Level III hearing 
acuity in both ears.  This corresponds to a noncompensable 
rating.  Moreover, it is at once clear from the August 2001 
findings that the veteran does not suffer an exceptional 
pattern of hearing impairment to warrant application of 38 
C.F.R. § 4.86.  

Of record is a May 1999 private audiometric test report.  
However, the report does not appear to include the necessary 
test findings to allow for evaluation of the veteran's 
hearing loss under applicable VA rating criteria outlined 
earlier in this decision.  

Also of record is a report of the findings of a private 
audiologist in February 2001.  At that time, a pure tone 
average of 68 decibels on the right and a pure tone average 
of 67 on the left were reported with speech discrimination 
scores of 76 percent in the right ear and 80 percent in the 
left ear.  These audiological findings meet the criteria for 
Level IV hearing acuity in both ears which would warrant a 10 
percent rating under the diagnostic criteria for hearing 
loss.  

It appears that the puretone test results from both the 
August 2001 and the February 2001 tests are consistent with 
each other while the speech discrimination scores were higher 
at the August 2001 VA test than the February 2001 private 
test.  The August 2001 scores of 88 percent and 86 percent 
were more in line with the scores of 92 percent and 90 
percent reported on VA audiological examination a few years 
before in December 1998.  This would suggest that the manner 
of testing at the VA examinations may have been different 
than the private examination.  In this regard, the Board 
notes that by regulation, an examination for hearing 
impairment for VA purposes must (among other things) include 
a controlled speech discrimination test (Maryland CNC).  38 
C.F.R. § 4.85(a).  The Board believes it reasonable to assume 
that VA audiometric testing is designed to comply with this 
regulatory requirement.  Accordingly, the Board believes more 
weight should be given to the results of the VA audiometric 
examinations which show Level III hearing loss bilaterally.  
As noted above, Level III hearing loss bilaterally 
corresponds with a noncompensable rating under both the old 
and the new rating criteria.  In other words, entitlement to 
a compensable rating is not warranted at this time.  

The Board acknowledges the veteran's contentions regarding 
the increasing severity of his hearing loss, and he may 
always advance a new increased rating claim in the future.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

